Citation Nr: 0914380	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-39 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
January 1988. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a March 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), which denied 
service connection for PTSD.

In August 2006, the Veteran indicated that she wanted a 
hearing at the RO before a traveling Veterans Law Judge 
(VLJ).  In response, the Veteran was informed by letter that 
the hearing was scheduled for March 12, 2009.  The Veteran 
failed to report for the scheduled hearing.  She also did not 
request a postponement and has not provided an explanation 
for her failure to attend the hearing.  Accordingly, the 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

There is no credible supporting evidence to verify the 
occurrence of the Veteran's claimed in-service PTSD-inducing 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008).

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The Veteran asserts that she is entitled to service 
connection for PTSD due to an in-service rape.  A current 
diagnosis of PTSD is of record.  See VA examination report 
dated in November 2003.

A review of the Veteran's service personnel records shows 
that she received a Summarized Article 15 for missing a 
formation without proper authorization, dressing in civilian 
clothes and for breaking restriction two additional times 
under Article 15.  The records report that the service 
attempted to rehabilitate the Veteran through counseling.  
The Veteran wrote a statement included in her records which 
states: "I have had a lot of personal problems the past 
months which had caused my conduct to slide in certain areas.  
I got a DWI and was court-martialed, I made a mistake and 
learned from it...If given another opportunity I know I will 
complete my service to the Army with full dedication..."  The 
Veteran made no mention of a sexual assault during service in 
her letter.  The Veteran's DD-214 shows separation for 
unsatisfactory performance, although her character of 
discharge was under honorable conditions.  

Service enlistment records from July 1986 show that the 
Veteran had a history of depression and excessive worry.  She 
also reported that she had attempted suicide prior to 
service.  A May 1987 screening note shows that the Veteran 
indicated that she deserved to have an HTLV-III test 
performed because she had sexual intercourse with a gay male 
and she had resulting vaginal symptoms.  October 1987 records 
show that the Veteran reported receiving a "bad phone call" 
from home, which "stressed her out."  She reported nausea, 
vomiting, and the examiner noted she had a sad affect.  The 
Veteran also had bruises on her body due to falling out of 
bed two days prior to her examination.  A November 1987 entry 
notes that the Veteran was seen in preventive medical 
services for a sexually transmitted disease, and at that 
time, she indicated that she had only oral sex over the past 
year.  At the Veteran's separation examination in December 
1987, she did not indicate a history of depression and did 
not state any current depression, anxiety or abuse.  

As previously noted, a review of the Veteran's post service 
medical records shows diagnoses of PTSD.  The Veteran 
reported that she was sexually assaulted by her cousin when 
she nine, she reported sexual assaults from her neighbor and 
also reported being gang raped at age 16.  Her Social 
Security Administration (SSA) records are on file and 
attribute her PTSD to the rape she suffered at the age of 16.  
There is no mention in the records of an assault or traumatic 
experience while in service.  

The Veteran submitted a statement of her stressor in April 
2003, reporting that she was raped during basic training for 
M16 qualification and that it was very hard for her to talk 
about the incident.  She also asserted several incidents of 
harassment while in service due to her sexual orientation.

The Veteran received a VA examination in November 2003.  The 
examiner reported that the Veteran believed she merited 
service connection for PTSD due to a traumatic stressor in 
service.  She reported that the incident happened in the 
summer of 1987.  The Veteran reported that the onset of her 
depression started after she was released from service.  The 
first medical records on file do not show treatment for PTSD 
until January 1996.  The examiner noted that there was no 
mention of her military related stressors in past treatment 
evaluation reports, but also added that an assault of that 
nature is usually not reported because of fear, shame and 
humiliation.  
Any mention with regard to PTSD was discussed in connection 
with her childhood sexual abuse and her rape at the age of 
16.  The examiner concluded that it was as likely as not that 
the Veteran suffers from PTSD secondary to her alleged 
military stressors of harassment and sexual assault.  The 
examiner reported that the account of her stressors appears 
forthright and genuine.  The examiner stated that less than 
40 percent of her traumatic experiences are due to PTSD 
secondary to service.  

Although the Board acknowledges the aforementioned VA medical 
opinion, the Board finds that the opinion is of no probative 
value and rejects its finding.  The opinion is based on the 
Veteran's subjective history which is inconsistent with other 
independent evidence of record.  The Veteran's service 
treatment records from the summer of 1987 show no complaints 
in any way related to sexual assault.  In May 1987, the 
Veteran admittedly had sexual intercourse with other 
individual and requested testing.  The first reports of 
depression in service are in October 1987, due to a stressful 
phone call she received from home.  In November 1987, the 
Veteran further indicated that she only had oral sex over the 
prior year.  Furthermore, the Veteran's personnel records 
show that she was discharged from service because of her 
failure to comply with service regulations.  Not one of the 
Veteran's service medical or personnel records is indicative 
of sexual assault.  Additionally, the Veteran's SSA reports, 
even by the Veteran's own recollections, only reference 
sexual assaults occurring prior to service.  

While the VA examiner stated that the Veteran's PTSD might be 
due an in-service stressor, the examiner relied solely on the 
Veteran's subjective history, which is inconsistent with the 
service treatment records and her post service medical 
reports.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  More importantly, 
a medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of claimed in-service stressors.  That is, an 
opinion by a mental health professional based on a post-
service examination of the Veteran cannot be used to 
establish the occurrence of the stressor.  Cohen v. Brown, 10 
Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  In this regard, a stressor must be 
independently verified in order to consider whether it would 
medically support a PTSD diagnosis in accordance with DSM-IV.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304; Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In this case, the Veteran did not engage in combat with the 
enemy and her alleged in-service stressor has not been 
verified.  Without any independent competent and credible 
corroborating evidence, the Veteran's historical recollection 
and other written submissions are insufficient to establish 
any alleged in-service stressor.  Doran v. Brown, 6 Vet. App. 
283, 289 (1994); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, because independent competent 
corroboration of the Veteran's alleged in-service stressor 
has not been submitted, the preponderance of the evidence 
weighs against the Veteran's claim and there is no reasonable 
doubt to be resolved in the Veteran's favor.  The claim must 
be denied.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in July 2003 and October 2003, 
prior to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.  
Furthermore, in April 2003, the Veteran was sent a form to 
assist her in substantiating her alleged in-service assault. 
The Veteran was also informed that she could submit letters 
from family members, a member of clergy, counseling 
facilities and fellow service people to substantiate her in-
service stressor.

As to informing the Veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of July and October 2003 stated 
it could obtain them for her.  Finally, she was told to 
submit any medical records or evidence in her possession that 
pertained to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in July and October 2003 letters.  Regarding elements (4) and 
(5) (degree of disability and effective date), the Veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date.  

Notwithstanding this lack of Dingess notice, on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced, because the Veteran had a meaningful opportunity 
to participate effectively in the processing of her claim.  
As noted above, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection, prior to the initial 
adjudication of the claim.  Further, as discussed in detail 
above, a preponderance of the evidence is against the claim 
for service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the Veteran failed 
to appear for a hearing before the Board.  For these reasons, 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
personnel records, VA treatment records, VA medical records, 
private medical records and SSA records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


